

116 HR 1211 IH: To amend the Ohio & Erie Canal National Heritage Canalway Act of 1996 to repeal the funding limitation.
U.S. House of Representatives
2019-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1211IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2019Mr. Ryan introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Ohio & Erie Canal National Heritage Canalway Act of 1996 to repeal the funding limitation.
	
 1.Ohio & Erie National Heritage CanalwaySection 810(a) of the Ohio & Erie National Heritage Canalway Act of 1996 (Public Law 104–333; 110 Stat. 4275; 122 Stat. 826) is amended by striking the second sentence.
		